Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Potts on 2/28/2022. 
Amend Claim 1: A system comprising: an electric machine comprising: a rotary shaft configured to generate a torque based on a field; a field winding configured to generate the field based on one or more electrical parameters of the field winding; and a control circuit configured to control the one or more electrical parameters of the field winding; a rotary position sensor configured to sense a rotary position of a rotary component, wherein the rotary position is dependent on the rotation of the rotary shaft; a gear including a gear tooth, wherein the gear is configured to rotate in proportion with the rotary component; and a controller, wherein the controller is configured to: receive a signal indicative of the rotary position of the rotary component from the rotary position sensor; correlate a contact position of the gear tooth with the signal indicative of the rotary position of the rotary component; and direct the control circuit to alter the one or more electrical parameters of the field winding to alter the torque on the rotary shaft when the gear tooth is in the contact position, wherein the gear tooth is configured to contact a second gear when the gear tooth is in the contact position, and wherein the gear is configured to transfer at least some portion of the torque to the second gear through the gear tooth when the gear tooth is in the contact position.
Amend claim 13: A system comprising: an electric machine configured to communicate a torque to a gear; a control circuit configured to control the torque of the electric machine; a controller, wherein the controller is configured to: determine when a specific gear tooth of the gear is in a contact position; correlate the contact position of the specific gear tooth with one or more rotary positions of a rotary component rotating in proportion with the specific gear; and direct the control circuit to alter the torque of the electric machine when the rotary component achieves the one of more specific rotary positions, wherein the specific gear tooth is configured to contact a second gear when the specific gear tooth is in the contact position, and wherein the gear is configured to transfer at least some portion of the torque to the second gear through the specific gear tooth when the specific gear tooth is in the contact position.

Amend Claim 18: A method comprising: generating a torque using an electric machine controlled by a control circuit controlling one or more electrical parameters of a field winding of the electric machine; delivering the torque to a gear using a rotation of a rotary shaft of the electric machine; causing a specific gear tooth of the gear to achieve a contact position with another gear using the delivered torque; determining when the specific gear tooth of the gear is in the contact position; correlating the contact position of the specific gear tooth with one or more specific rotary positions of a rotating component dependent on the rotation of the rotary shaft and rotating in proportion to the specific gear; 

wherein the specific gear tooth is configured to contact a second gear when the specific gear tooth is in the contact position, and wherein the gear is configured to transfer at least some portion of the torque to the second gear through the specific gear tooth when the specific gear tooth is in the contact position.

Cancel claim 21. 

Amend Claim 22 : The system of claim 1, wherein: the gear tooth is configured to decrease the at least some portion of the generated torque transferred to the second gear when the controller directs the control circuit to alter the one or more electrical parameters of the field winding to decrease the torque on the rotary shaft, and the gear tooth is configured to increase the at least some portion of the generated torque transferred to the second gear when the controller directs the control circuit to alter the one or more electrical parameters of the field winding to increase the torque on the rotary shaft.

Allowable Subject Matter
Claims 1-4, 6, 8-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-4, 6, 8-20 and 22 are allowable among other elements and details, but for at least the reason “wherein the specific gear tooth is configured to contact a second gear when the specific gear tooth is in the contact position, and wherein the gear is 
Kemp is the closest prior art of record. 
Kemp teaches a motor control apparatus that controls the current of the windings based on the position detected. However, prior art does not tech or fairly suggest alone or in combination teach, wherein the specific gear tooth is configured to contact a second gear when the specific gear tooth is in the contact position, and wherein the gear is configured to transfer at least some portion of the torque to the second gear through the specific gear tooth when the specific gear tooth is in the contact position as seen in claims 1-4, 6, 8-20 and 22 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846